The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 13, 2015

                                       No. 04-14-00887-CR

                                  Ricky Allenwentzel CALBAT,
                                            Appellant
                                               v.
                                      The STATE of Texas,
                                            Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                                  Trial Court No. CR14-049
                         Honorable M. Rex Emerson, Judge Presiding

                                          ORDER
         Before the Court is the State’s motion to abate for sentencing stating this Court is without
jurisdiction because appellant was not present in the courtroom at the time the trial court
imposed sentence. Because this omission precludes appellate jurisdiction, the State moves to
abate this appeal and remand to the trial court for proper sentencing. Appellant agrees that
abatement and remand is the proper remedy.
         Accordingly, we abate this appeal and remand this cause to the trial court. The trial court
is ORDERED to conduct a sentencing hearing with appellant present in the courtroom within 30
days of the date of this order.
         It is further ORDERED a supplemental clerk’s record and reporter’s record must be filed
in this court no later than 10 days from the date of the sentencing hearing.
         All appellate filing dates are ABATED pending further orders from this court.


                                                      _________________________________
                                                      Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of August, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court